Citation Nr: 0012158	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1985.

The issue of entitlement to service connection for a low back 
disability was previously before the Board of Veterans' 
Appeals (Board) in December 1987.  At that time, it was found 
that the back complaints made in service were acute and 
transitory and had resolved by discharge without residual 
disability.  It was also found that no back disability 
existed which could be related to an incident of service.

This appeal arose from a July 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran had not presented 
sufficient new and material evidence to reopen his claim for 
service connection for a back disability.  This was confirmed 
and continued by a June 1993 rating action issued by the 
North Little Rock, Arkansas RO.  Rating actions issued in 
February and October 1995 also continued the denial of the 
requested benefit.  In February 1997, this case was remanded 
by the Board for additional development.  In September 1999, 
the RO issued a supplemental statement of the case to the 
veteran and his representative, which informed them of the 
continued denial of his claim.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disability in December 1987.

2.  Evidence submitted subsequent to the December 1987 denial 
is relevant to and probative of the question of whether the 
veteran's current back disability is related to an injury in 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's current back disability is related to his 
inservice injury.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a low back disability has been submitted.  
38 U.S.C.A. §§ 5107(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).

2.  The veteran's current low back disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence which was of record when the Board considered 
this case in December 1987 will be briefly summarized.  The 
service medical records included the report of a September 
1983 Medical Board, which noted that the veteran had fallen 
in July 1983.  He had been treated conservatively for 
complaints of back pain.  He had denied radicular symptoms, 
as well as any neurological deficits.  His paravertebral 
muscles were tender and he had moderate to severe spasms.  He 
was able to heel and toe walk without difficulty.  Strength 
was 5/5 and deep tendon reflexes were 2+/4 bilaterally.  
Straight leg raises were negative and range of motion was 
very limited.  An x-ray was negative.  After three to four 
days of bedrest, his tenderness was almost nonexistent and 
his pain was decreased.  A February 1984 medical report noted 
that the previous Medical Board had recommended 6 months of 
limited duty due to back pain.  Since then he had 
intermittently done low back exercises with moderate relief 
in his back pain.  He was able to stand twice as long; he 
indicated that he could stand 8 hours with minimal to 
moderate right back pain.  There were no radicular symptoms 
or weakness.  The objective evaluation found decreased 
lateral rotation and decreased lateral flexion to the left.  
He was able to fully extend with minimal discomfort.  
Straight leg raises were negative and the motor and sensory 
examinations were normal.  His diagnosis was paravertebral 
muscle strain.  Limited duty was recommended so that he could 
finish his 20 years of service.  Between October and November 
1984, his forward flexion was to 70 degrees (with relative 
ease); extension was to 60 degrees; and motion to the sides 
was full.  He had mild tenderness over the L5-S1 level.  The 
sensory and motor examinations were within normal limits and 
straight leg raises were negative.  All objective tests were 
normal and it was felt that there was a functional element to 
his pain.  A psychological evaluation indicated that there 
was a lot of secondary gain for his back pain.  The June 1985 
separation examination found that his spine was within normal 
limits.

The veteran was examined by VA in December 1985.  This 
examination found that the curvature of his low back was 
normal.  Straight leg raises and range of motion were within 
normal limits, as were the sensory examination and his 
reflexes.  An x-ray was negative.  The diagnosis was chronic 
low back pain claimed, with a normal examination.  Another VA 
examination was performed in November 1986.  He complained of 
back pain.  The curvature of the spine was again noted to be 
normal. He had full forward flexion, with 80 percent of 
normal extension and 75 percent of normal rotation.

The evidence added to the record subsequent to the December 
1987 Board denial included the report of a November to 
December 1991 VA hospitalization for chronic low back pain.  
The examination found mild disc space narrowing at the L5-S1 
level.  VA afforded the veteran an examination in March 1992.  
He complained of intermittent episodes of low back pain.  He 
had a marked degree of muscle spasm in the lumbosacral area, 
as well as marked limitation of motion due to spasm.  Lateral 
bending was about 10 degrees in both directions.  Forward 
flexion was to 20 to 30 degrees which severe pain with any 
further attempt.  He was able to heel and toe walk and deep 
tendon reflexes in the lower extremities were equal and 
active.  He could also deep knee bend without complaints of 
pain.  Straight leg raises were to 70 degrees, which resulted 
in a marked degree of back pain.  An x-ray was normal.  The 
diagnosis was lumbosacral sprain in service with episodes of 
low back pain.  He was noted to be markedly limited as to 
function.  

In April 1993, the veteran was examined by the Social 
Security Administration.  He displayed a normal gait, without 
limp.  He was noted to be able to dress and undress without 
difficulty; he could also get on and off the examining table 
without any trouble.  His back was straight in a standing 
position.  Forward flexion was to 80 degrees; extension was 
to 10 degrees; and lateral bending was to 20 degrees 
bilaterally.  There was no apparent sensory loss in the lower 
extremities and he was able to heel and toe walk, as well as 
squat.  An x-ray showed that his disc spaces were well 
maintained; there was slight degenerative lipping at the L3, 
L4 and L5 levels.  There were also some facet degenerative 
changes.  The diagnoses were chronic lumbosacral strain, mild 
and degenerative arthritis of the lumbosacral spine.

VA re-examined the veteran in November 1993.  This 
examination found no decreased strength in the lower 
extremities, with possible decreased pinprick sensation along 
the calves.  Deep tendon reflexes and ankle jerks were 2/4.  
Forward flexion was to 35 degrees; extension was to 25 
degrees; lateral bending was to 25 degrees bilaterally; and 
rotation was to 35 degrees bilaterally.  Straight leg raises 
were to 30 degrees with pain.  An x-ray showed small 
osteophytes of the lumbosacral spine.  The diagnosis was 
lumbosacral strain.  

The veteran was examined by VA in October 1997.  He 
complained of stiffness of the low back, particularly in the 
morning.  He also had discomfort at night, which made it 
difficult for him to get comfortable.  He denied leg numbness 
or pain.  The physical examination found that he was able to 
heel and toe walk, as well as squat.  He had bilateral 
paraspinous muscle spasms, but there was no evidence of 
scoliosis.  Forward flexion was to 63 degrees; extension was 
to 25 degrees; lateral bending was to 20 degrees bilaterally; 
and rotation was to 10 degrees bilaterally.  Straight leg 
raises to the point of tightening the hamstrings caused low 
back pain.  He was tender over the left paralumbar muscles 
and over the sciatic notch.  An x-ray noted what appeared to 
be a fracture over the inferior facet of the 4th lumbar 
vertebra on the left.  The examiner felt that he had 
mechanical back pain, and a probable facet fracture that was 
the probable reason for his low back pain.  He also had 
degenerative changes that were appropriate for a man his age.  
In July 1998, the examiner provided an addendum to the 
October 1997 VA report, in which it was stated that the 
veteran's back injury in service had caused his current 
diagnosed back disorder.

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (1999).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim.

In the instant case, the evidence received after the December 
1987 denial of the claim by the Board, to include the October 
1997 and July 1998 VA examination reports, is clearly 
relevant to and probative of the question of whether the 
veteran's inservice back injury has resulted in the currently 
diagnosed back disorder.  Taking this evidence as credible, 
for the sole purpose of the claim to reopen, it is found that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999). 

It is also found, taking the evidence as credible for the 
purpose of determining well groundedness, that the claim is 
well grounded.  Therefore, the Board will consider the merits 
of this case.  It is further found that there is no prejudice 
in handling this case on a de novo basis without first 
returning it to the RO for consideration, since a review of 
the record suggests that the veteran has had the opportunity 
to argue the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As previously noted, service connection may be granted for a 
disability the result of disease or injury incurred in or 
aggravated by service.  In this case, the objective record 
clearly showed that the veteran suffered an injury to the low 
back in service.  It also showed the current existence of a 
low back disability, manifested by complaints of pain, 
limited motion, and x-ray findings of degenerative changes.  
Finally, the VA examination performed in October 1997 and the 
addendum prepared in July 1998, established a causal 
connection between his currently diagnosed back disorder and 
the injury experienced in service.  Therefore, it is found 
that the evidence supports a grant of entitlement to service 
connection for a low back disability.


ORDER

Service connection for a low back disability is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

